First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term CRODAMOL™, MIGLYOL®, CAPTEX®, LABRAFAC™, TRI-CARB®, etc. which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating, does not reasonably provide enablement for preventing.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are (1) the nature of the invention, (2) the breadth of the claims, (3) the state of the prior art, (4) the predictability or unpredictability of the art, (5) the amount of guidance or direction presented, (6) the presence or absence of working examples, (7) the relative skill in the art and (8) the quantity of experimentation necessary.  When the above factors are taken into consideration, the examiner’s position is that one skilled in the art could not perform the invention commensurate in scope with the instant claim without undue experimentation.
Briefly, the instant claims are drawn to a method of preventing and/or treating inflammation, pain, lameness and/or a loss of mobility via administering the claimed formulation to a subject.  
The present specification defines “preventing” as:
As used herein, "preventing" (or "prevent" or "prevention") refers to a course of action (such as administering a therapeutically effective amount of the iransdermal liquid formulation provided herein) initiated prior to the onset of a symptom, aspect, or characteristic of inflammation and/or pain so as to prevent or reduce the symptom, aspect, or characteristic. It is to be understood that such preventing need not be absolute to be beneficial to a subject. A “prophylactic ' treatment is a treatment administered to a subject who does not exhibit signs of inflammation and/or pain or exhibits only early signs for the purpose of decreasing the risk of developing a symptom, aspect, or characteristic of inflammation and/or pain.
See paragraph bridging pages 13 and 14 of the present specification.

Thus, the claimed invention is interpretation to be inclusive of “cure” which is interpreted to mean that the disease will entirely cease to manifest after administration of the compound.  Applicant has not demonstrated curing of any of disease encompassed by the instant claims in-vitro or even in a mouse/rat model in order to provide some reasonable nexus between the compounds instantly claimed and curing of a disease.
While the Applicants might be enabled for treatment, the Applicants are not enabled for curing any of disease in vitro or in vivo.  The high degree of unpredictability associated with the claimed method underscores the need to provide teachings in the specification that would provide the skilled artisan with specific treatment regimens that achieve a therapeutic benefit; however, the specification does not provide such guidance and fails to provide evidence that the instantly claimed compounds actually cures any disease.  Without such guidance in the specification and the lack of correlative working examples, the claims would require an undue experimentation without a predictable degree of success on the part of the skilled 
artisan.
It is suggested the claimed invention be limited to “treating”.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
(1) Breadth of claims.
	(a) Scope of the compounds. 
	(b) Scope of the diseases covered.  The scope of treating inflammation generally is extraordinarily broad. Inflammation is a process which can take place in virtually any part of the body. There is a vast range of forms that it can take, causes for the problem, and biochemical pathways that mediate the inflammatory reaction. It is one of the most pervasive of all body processes. Inflammation is a very general term which encompasses a huge variety of specific processes. 
	Inflammation is the reaction of vascularized tissue to local injury; it is the name given to the stereotyped ways tissues respond to noxious stimuli. These occur in two fundamentally different types.  Acute inflammation is the response to recent or continuing injury.  The principal features are dilatation and leaking of vessels, and recruitment of circulating neutrophils.   Chronic inflammation or "late-phase inflammation" is a response to prolonged problems, orchestrated by T-helper lymphocytes. It may feature recruitment and activation of T- and B-lymphocytes, macrophages, eosinophils, and/or fibroblasts. The hallmark of chronic inflammation is infiltration of tissue with mononuclear inflammatory cells. Mechanistically, chronic inflammation encompasses a broad spectrum of immunologic processes, including antibody formation, antibody-dependent cell-mediated cytotoxicity, and cell-mediated immunity (delayed-type hypersensitivity).    Granulomas are seen in certain chronic inflammation situations. They are clusters of macrophages which have stuck tightly together,  typically to wall something off. Granulomas can form with foreign bodies such as aspirated food, toxocara, silicone injections, and splinters.
	 
It is noted that an inflammatory response is a normal body process and for good reason. A certain level of inflammatory response is needed to protect the body from invading organisms, especially bacteria, viruses, and parasites. An acute inflammatory response is needed to activate the healing process for burns, mediated by a range of MMPs.  In sprains or other ligament injuries, some inflammatory response is needed initially to initiate repair of the damage. In mechanical wounds, some inflammatory response is required for satisfactory wound healing and indeed anti-inflammatory drugs such as cortisone can impair healing when administered at the time of wounding. In fact, inflammation is too important to be dependent on a single pathway and so inflammation can be initiated by numerous different systems, and generally, if one fails or is thwarted, another can do some or the entire job. 
 (2)  The nature of the invention and predictability in the art:  The invention is directed toward the treatment of disease and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(3) Direction or Guidance:  That provided is very limited. There is for example no specific discussion of which inflammatory disorders are not actually intended. The dosage information that is provided is generic, that is, it is not linked to any specific disease. 
(4) State of the Prior Art: So far as the examiner is aware, no single compound of any kind have been used for the treatment of inflammation in general.
(5)  Working Examples:
(6) Skill of those in the art:  One of ordinary skill in the art knows that there is no common mechanism by which all, or even most, inflammations arise.  Mediators include bradykinin, serotonin, histamine, fibrin, some PDE4 isoenzymes, plasmin, thrombin, PAF, Mac-1, VLA-4, VLA-5, VLA-6, VCAM-1, LFA-1, ICAM-1, Prostaglandins and cyclic endoperoxides (particularly prostacycline, prostaglandin E2, and thromboxane A2), leukotrienes (especially LTB4, LTC4, LTD4, and LTE4) and kallikrein, and many, others. Examples of pro-inflammatory cytokines include IL-1-alpha, IL-1beta, IL-6, IL-8, IL-11, IL-12, IL-17A, IL-17E, IL-17F, IL-18, GM-CSF, CNTF, OSM (Oncostatin M), MCP-1, CCL2 (a chemokine), CCL5 (RANTES), TGF-beta, ENA-78, Osteopontin, Cyclophilin A, LIF (leukemia inhibitory factor), leptin, MIP-1, TWEAK, MGSA, keratinocyte-derived chemokine, PF4, MCP-1 (GDCF), IFN-gamma, TNF-α, Abscisic acid, high mobility group box chromosomal protein 1 (HMGB-1), S100A12 (EN-RAGE), TRAIL, sCD40L, IL-19, IL-20, IL-21, IL-22, IL-23, IL-24, IL-25, IL-26, IL-27, IL-32, and IL-33. The Complement Pathway, which exists in two separate branches, uses C1, C4a, C4b, C2, C3a, C3b,  C5a, C5b, C6, C7, C8 and C9, as well as the membrane attack complex (MAC) and other complexes, C3 and C5 convertase enzymes, PI3K-gamma,  Magnesium ions, and Factors B, D, F, H, etc.
One of ordinary skill in the art also knows that mediation of inflammation is among the most pervasive and complex of all body process. There are very complex interactions among just the cytokines. As an example, the Hageman factor (clotting factor XII) is a protein that when activated initiates three different processes: a) the intrinsic clotting process which operates via thrombin and fibrin, b) the fibrinolytic system which produces fibrinolysis via plasmin and 3) the kallikrein/kinin cascade, which produces the kinins, e.g. bradykinin. Bradykinin produces the redness, warmth, and swelling of inflammation by its effects on both arterioles and capillaries. Further, that plasmin can also activate C3 and C5 in the complement cascade (an entirely separate set of vascular events) producing C3a and C5a, respectively, as can thrombin.
One of ordinary skill in the art also knows that there are many paradoxical features in the inflammation system, in which an agent can be either pro- or anti-inflammatory depending on the details of the circumstances. As an example, in lung inflammation, nitric oxide appears to be a pro-inflammatory mediator in acute situations e.g. ARDS but anti-inflammatory in more stable situations.  As a second example, the cytokine TGF-beta-1 possesses both pro-inflammatory and anti-inflammatory activities. Virtually all cells have TGF-beta-1 receptors, and the cytokine has many other roles other than in inflammation. As a third example, CRF appears to have both pro-inflammatory and anti-inflammatory activities.
And in fact, there is a tremendous diversity in the combination of mechanisms 
that produce inflammation. This makes it impossible to imagine a general solution to inflammation.  For example, Atherosclerosis, in its four forms, arises from the accumulation of macrophage white blood cells and is promoted by low density (especially small particle) lipoproteins. No other inflammatory disorder has this particular mechanism. 
Also, there is no pharmaceutical treatment for COPD per se; no pharmaceutical intervention will slow the progression of the disease.  Instead, treatment is supportive and designed to relieve symptoms and improve quality of life. Thus, oxygen is often given to partially compensate for the loss of lung function.  Bronchodilators can expand passageways in the lungs, Corticosteroids can reduce inflammation and Antibiotics can ward off bacterial infections, but none of these treat the COPD itself.  Asbestosis, perhaps the most important of the most Occupational Lung Diseases, has no pharmacological treatment per se. What treatment there is, is palliative, notably Oxygen therapy to relieve the shortness of breath, respiratory physiotherapy to remove secretions from the lungs by postural drainage, chest percussion, and vibration, and nebulized medications to thin secretions, but these of course do not treat the disorder itself. There is also no pharmacological treatment of ARDS, only for its symptoms, such as pulmonary arterial hypertension, and management of infection with e.g. antibiotics. etc.
For a compound or genus to be effective against inflammation generally is thus contrary to the present understanding of medical science. Thus, it is not reasonable for any agent to be able to treat inflammation generally.  That is, the skill is so low that no compound effective generally against inflammatory disorders has ever been found. In terms of the individual inflammatory disorders, this is completely varied. One of ordinary skill in the art knows that, treatments for inflammation must often be tailored to the particular type of inflammation present, as there is no, and there can be no, "magic bullet" against inflammatory disorders generally. 
 (7) The quantity of experimentation needed: Owing to the factors listed  above, especially in points 1(b), 4 and (6), experimentation needed will be extensive. 
Because of the sheer scope of this claim language, dozens of unrelated diseases will have to be tested. Many of these are already known to be resistant to pharmacological treatment as noted above. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 8, 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the limitation “from about."  The term “from” delineates only numerical values from the recited value where the term “about” may be less than or more than the recited value.  Because of the conflict of terms, it is unclear which term is limiting. See also MPEP 2173.05(b) (citing Amgen v. Chugai, 18 USPQ2d 1016 (Fed. Cir. 1991), in which the phrase “at least about” was held indefinite). 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites “ketoprofen or pharmaceutically acceptable salt thereof”.  The instant claim is dependent on claim 2 which does not recite “pharmaceutically acceptable salt” of the claimed compounds.
Claim 17 is drawn to the formulation of claim 1 and “wherein the transdermal liquid formulation is for use as a pour-on preparation”.  The recitation of the intended use (result or effect) of the claimed invention does not limit the scope of the claimed formulation.  Applicant’s attention is directed to MPEP § 2111.04 for guidance on the limiting effect of “wherein” clauses.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12, 13, 15, 17, 19-21 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko et al. (US 6,635,674).
Kaneko et al. teaches a pharmaceutical preparations for external use containing non-steroidal anti-inflammatory for use in conditions such as chronic articular rheumatish, peritendinitis, muscle pain, swelling and pain after wounds, et al. (see the entire article, especially Abstract; claims 1-13).  The reference exemplifies lotion and gel compositions comprising (i) ketoprofen (propionic acid-based NSAID, 0.1-10% by weight), (ii) ethanol or isopropanol (an alcohol, 15-70% by weight), (iii) oleyl alcohol (an emollient, 0.1-15% by weight) and (iv) menthol (an essential oil, 0.5-5% by weight) (see col. 1, line 59 – col. 2, line 65; col. 3, lines 5-18; Examples 1-4, 7; claims 1-13).  
The compositions and methods of use taught by the reference are encompassed by the instant claims.
Claim(s) 1-10, 12, 13, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masiz et al. (US 6,635,274).
Masiz et al. teaches a transdermal system for delivering an active ingredient to the blood supply of a living body (see the entire article, especially Abstract, col. 2, lines 43-62).  The reference exemplifies a formulation comprising (i) ketoprofen (propionic acid-based NSAID, 20% by weight), (ii) isopropanol (an alcohol, 30% by weight), (iii) propylene glycol (an emollient, 5% by weight) and (iv) menthol (an essential oil, 10 by weight) (see col. 8, Formulation Example 2; claims 1-5).  
The composition taught by the reference is encompassed by the instant claims.

Claim(s) 1, 2, 4-15, 17, 19, 20 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dordunoo (WO 2010/087947 cited by applicant on IDS submitted 06/11/2020).
Dordunoo discloses transdermal formulations comprising (i) naproxen (about 2% to about 8%) or ibuprofen (about 5% to about 20%) (propionic acid-based NSAID), (ii) ethanol (an alcohol, about 5% by weight), (iii) isopropyl myristate (10%-60%) or eucalyptol (an emollient, between 30%-50% by weight) and (iv) menthol ( (an essential oil, 10% by weight) (see the entire article, especially paragraphs [00010], [00012], [00014], [00017], [00031], [00033]; Examples 8 and 9).  The reference teaches carbamazepine is useful for treating neuropathic pain (see [0007]).
The composition and methods of use taught by the reference is encompassed by the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 is rejected under 35 U.S.C. 103 as being unpatentable over Masiz et al. (US 6,635,274) in view of Ewin et al. (US 2016/0303065).
Masiz et al. teaches a transdermal system for delivering an active ingredient to the blood supply of a living body (see the entire article, especially Abstract, col. 2, lines 43-62).  The reference exemplifies a formulation comprising (i) ketoprofen (propionic acid-based NSAID, 20% by weight), (ii) isopropanol (an alcohol, 30% by weight), (iii) propylene glycol (an emollient, 5% by weight) and (iv) menthol (an essential oil, 10 by weight) (see col. 8, Formulation Example 2; claims 1-5).  
The instant claims differ from the reference by reciting the treatment of inflammation, pain or lameness and/or a loss of mobility.
As evidenced by Ewin, ketoprofen is useful for treatment of fever, pain and/or inflammation and is known for the treatment of lameness in cattle (see the entire article, especially paragraphs [0026], [0029], [0036], [0077]).
Therefore, the skilled artisan in the art at the time of the present invention would have had the reasonable expectation of treating inflammation, pain and lameness by administration of the composition taught by Masiz.  
For this reason, the claimed invention is rendered prima facie obvious.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARBARA P BADIO/Primary Examiner, Art Unit 1628